                 Case 2:20-cv-00112-JCC Document 76 Filed 08/06/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   SUSAN CASPERSON et al.,                                  CASE NO. C20-0112-JCC
10                              Plaintiffs,                   ORDER
11          v.

12   ETHICON, INC. et al.,

13                              Defendants.
14

15          This matter comes before the Court on Defendants’ motion for leave to file supplemental
16   summary judgment briefing (Dkt. No. 69) and the parties’ stipulated motion to dismiss certain
17   claims (Dkt. No. 74).
18          This case originated in Multi-District Litigation No. 2327, In re: Ethicon Inc., Pelvic
19   Repair System Products Liability Litigation. (See Dkt. Nos. 1 at 1–5, 69 at 1.) Plaintiffs allege
20   that several of Defendants’ products were implanted in Plaintiff Susan Casperson and caused her
21   significant harm. (See Dkt. Nos. 1 at 3, 71 at 1.) On October 18, 2018, Defendants moved for
22   partial summary judgment on many of Plaintiffs’ claims. (See generally Dkt. Nos. 32–33.) That
23   motion remains pending. On January 23, 2020, the case was transferred to the Court.
24          On July 16, 2020, the parties filed a joint stipulation of dismissal of certain counts. (Dkt.
25   No. 74.) Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), the parties’ stipulation is self-
26   executing, and Plaintiffs’ claims for negligence (Count I); strict liability—manufacturing defect


     ORDER
     C20-0112-JCC
     PAGE - 1
               Case 2:20-cv-00112-JCC Document 76 Filed 08/06/20 Page 2 of 2




 1   (Count II); strict liability—defective product (Count IV); common law fraud (Count VI);

 2   fraudulent concealment (Count VII); constructive fraud (Count VIII); negligent

 3   misrepresentation (Count IX); negligent infliction of emotional distress (Count X); breach of

 4   express warranty (Count XI); breach of implied warranty (Count XII); violation of consumer

 5   protection laws (Count XIII); gross negligence (Count XIV); and unjust enrichment (Count XV)

 6   are DISMISSED with prejudice and without an award of costs or attorney fees to either party.

 7   Pursuant to the parties’ stipulated dismissal of certain counts, Defendants’ motion for partial

 8   summary judgment (Dkt. Nos. 32–33) is DENIED as moot.
 9           Defendants also move for leave to file supplemental summary judgment briefing on
10   “Plaintiffs’ failure to warn, design defect, and fraud-based claims.” (Dkt. No. 69 at 1.) But
11   several of the claims Defendants seek to challenge are subject to the parties’ stipulated dismissal.
12   (Compare Dkt. Nos. 69 at 2, 70-1 at 3, with Dkt. No. 74 at 1–2.) Moreover, the parties’
13   stipulation reserves “Defendants . . . right to seek leave to file additional motions” and provides
14   that “Plaintiffs will oppose Defendants’ motion for leave to file additional summary judgment
15   motions.” (Dkt. No. 74 at 2.) Therefore, pursuant to the parties’ stipulation, Defendants’ motion
16   for leave to file supplemental summary judgment briefing (Dkt. No. 69) is DENIED without
17   prejudice to refile.
18           DATED this 6th day of August 2020.




                                                           A
19

20

21
                                                           John C. Coughenour
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C20-0112-JCC
     PAGE - 2
